Citation Nr: 1138517	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  10-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits pursuant to Chapter 35 of Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954 and from January 1957 to August 1974.  He died in October 2007.  The appellant in this case is the Veteran's grandson.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded this claim for additional development in March 2011.  

The appellant testified at a travel board hearing in August 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2007. 

2.  The Veteran and his spouse had legal guardianship of the appellant, but the appellant was never legally adopted by the Veteran and his spouse. 


CONCLUSION OF LAW

The requirements for eligibility for Dependents' Educational Assistance benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 38 C.F.R. §§ 3.57, 3.807, 21.3020, 21.3021 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2011). 

In connection with the claim on appeal, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 



DEA Benefits Under 38 U.S.C. Chapter 35

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met:  (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2011). 

The definition of the term "child," as defined for the purpose of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Under 38 C.F.R. § 3.57(c), a person shall not be considered to have been a legally adopted child of a Veteran as of the date of the Veteran's death and thereafter unless all of the following conditions are met: (i) Such child was living in the Veteran's household at the time of the Veteran's death, and (ii) was adopted by the Veteran's spouse under a decree issued within 2 years after August 25, 1959, or the Veteran's death whichever is later, and (iii) was not receiving from an individual other than the Veteran or the Veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support. 

In this case, the facts are not in dispute.  The appellant was born in January 1982 to the biological son of the Veteran.  According to the appellant, he had lived with the Veteran and his spouse on a permanent basis ever since he was six months old because his mother had left him at that age and his father had become incarcerated shortly thereafter.  The record reflects that the Veteran and his spouse were voluntarily appointed as the legal guardians for the appellant, effective January 27, 1983.  The appellant asserted that when the Veteran had taken over the parenting responsibilities, he had chosen guardianship over adoption because he had not wanted to terminate his son and daughter-in-law's parental rights over the appellant.  By being the appellant's guardian, the Veteran had left open the option of having the appellant raised by his biological parents in the future, but unfortunately, the appellant's biological parents were never in a position to raise him.  Thereafter, the Veteran passed away in October 2007.  The appellant applied for DEA benefits under Chapter 35, Title 38, United States Code in July 2009 and was denied on the basis that he is not a dependent child of the Veteran for VA purposes. 

In pertinent part, the law requires that to be a "child" of the Veteran, the individual must be a child legally adopted before the age of 18 years.  The evidence does not show that the Veteran ever adopted the appellant prior to the age of 18 years.  The appellant has submitted the order of the court that granted guardianship to the Veteran and his spouse over the appellant.  However, this instrument is not shown to be an authenticated legal document of an adoption.  It does not contain a seal or signature of the custodian of the public records of birth, attesting that the document is an adoption decree.  

The appellant concedes that he was never adopted by the Veteran prior to the age of 18 years.  However, he contends that his relationship with the Veteran was equivalent to that of parent and child and that he should be considered as an adopted child of the Veteran on an equitable basis.  He has submitted documents showing that he was recognized as a dependent of the Veteran under other programs of entitlement, including a United States Uniform Identification card and the granting of an Army Emergency Relief Scholarship and College Fee Waiver Program for Veterans Dependents.     

To the extent the appellant seeks equitable relief as the Veteran's adopted child, regardless how compelling his case may be or what benefits he has been granted under other programs, no equity can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  

While the Board is sympathetic to the appellant's claim, the regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 educational assistance benefits are clear and specific.  The Board is bound by these criteria and without the authority to grant benefits on any other basis.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to Dependents' Educational Assistance benefits under the provisions of 38 U.S.C. Chapter 35 is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


